DETAILED ACTION
Remarks
This Non-Final office action is in response to the application filled on 10/06/2020. 
Claims 1-34 are canceled. 
Claims 35-49 are pending and examined below. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim(s) 35, 36, 40 and 42 is/are objected to because of the following informalities:
Claim 35, line 4, “displayed video images” should be “displayed real-time video images of the operative site”.
Claim 35, line 6, “user input” should be “user input device” and “the user input operable to generate” should be “the user input device is operated to generate” for claiming the limitation positively. The language operable can demonstrate some uncertainty and interpreted as intended use.
Claim 36, line 1, “the monitor and user input are positionable” should be “the monitor and the user input device are configured to position”.
Claim 40, line 1, “user interface is manually manipulatable” should be “user interface is configured to manipulate manually” for claiming the limitation positively. The language manipulatable can demonstrate some uncertainty and interpreted as intended use.
Claim 42, line 5, “a user input device operable to generate” should be “a user input device is operated to generate” for claiming the limitation positively. The language operable can demonstrate some uncertainty and interpreted as intended use.
Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the “user input are positionable suspended above an operating room table” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim(s) 35-49 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 35 (and similarly claim 42), which recites “the input system”, line 8 there is lack of antecedent basis and unclear. It is unclear and indefinite since there is no input system mentioned previously on claim 1. It is not clear what is referring by the input system. It is not clear if input system is referring “user input” or “input signals” or something else.
Dependent claim(s) 36-41 is/are also rejected because they do not resolve their parent (claim 35’s) deficiencies. 
Dependent claim(s) 43-49 is/are also rejected because they do not resolve their parent (claim 42’s) deficiencies. 
Regarding claim 43, which recites “the surgeon console includes a monitor, the head mounted display”, is not clear. Claim 42 recites a user interface include a head mounted display  for displaying images of operative site and a surgeon console for generating input signals for the surgical system. Then claim 43 recites the surgeon console also includes a monitor and head mounted display is displaying images. It is not clear there are two monitors e.g. one with the surgeon console and another with the head mount display or one monitor.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 35, 37, 38, 40 and 41 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US 2020/0012116 (“Furest”).
Regarding claim 35, as best understood in view of indefiniteness rejection explained above, Furest discloses a user interface for a surgical system that robotically manipulates at least one surgical device (see fig 1, where surgical robotic system with a user interface is shown. see also fig 2, where a console (user interface) for use with surgical system is shown. See also [0026], where “Generally, a remote operator 9, such as a surgeon or other operator, may use the user console 2 to remotely manipulate the arms 4 or the attached surgical tools 7, e.g., teleoperation. The user console 2 may be located in the same operating room as the rest of the system 1, as shown in FIG. 1. In other environments, however, the user console 2 may be located in an adjacent or nearby room, or it may be at a remote location, e.g., in a different building, city, or country. The user console 2 may comprise a seat 10, foot-operated controls 13, one or more handheld user input devices, UID 14, and at least one user display 15 that is configured to display, for example, a view of the surgical site inside the patient 6. In the example user console 2, the remote operator 9 is sitting in the seat 10 and viewing the user display 15 while manipulating a foot-operated control 13 and a handheld UID 14 in order to remotely control the arms 4 and the surgical tools 7 (that are mounted on the distal ends of the arms 4.)”), the user interface comprising: 
a monitor configured to display real-time video images of an operative site information and to display surgical procedure information as an overlay on the displayed video images (see [0026], where “The user console 2 may comprise…at least one user display 15 that is configured to display, for example, a view of the surgical site inside the patient 6.”; see also [0032], where “The display system 140 includes an autostereoscopic, three-dimensional monitor or display 142 configured display three-dimensional (3D) or two-dimensional (2D) information to a user. The monitor 142 may display various information associated with the surgical procedure (e.g., an endoscopic camera view of the surgical site, static images, GUIs, etc.) or surgical robotic system (e.g., status, system settings), or other suitable information in the form of 2D and 3D video, image data, text, graphical interfaces, warnings, controls, indicator lights, etc.”; See also [0044], where “An example of a graphical user interface (GUI) to be displayed on the monitor 142 is shown in FIG. 4. For example, the GUI may display a display portion or display window 180 showing endoscopic image or other suitable surgical image data (e.g., from an endoscopic camera or other suitable surgical robotics camera placed inside the patient). The GUI may further include control panels or side panels 182 including one or more images or icons 184 related to one or more applications related to the surgical robotic system 1 (e.g., a timer application, an x-ray imaging tool, etc.). The control panel(s) 182 also can include other suitable information, such as one or more medical images (e.g., pre-operative images of patient tissue), patient data (e.g., name, medical record number, date of birth, various suitable notes, etc.), tool information (e.g., a left or right tool number, a left or right tool name, a left or right tool function, etc.). Other suitable GUIs or other display content may appear on the monitor without departing from the present disclosure. Various user interactions (e.g., the user's gaze or eye or head movements) also may cause changes to the displayed content type”; see also [0041]); 
a user input disposed on an underside of the monitor (per submitted specification, user input device is held by user/surgeon and user/surgeon can move anywhere within the operating room and command the surgical robotic system via user input device, see[0019] of PGPUB of submitted specification. see also fig 6 of PGPUB of submitted specification, where 44 is the user input device. See Furest [0026], where “The user console 2 may comprise a seat 10, foot-operated controls 13, one or more handheld user input devices, UID 14”; see also fig 1, where 15 is the monitor and 14 is the user input device), the user input operable to generate input signals to the surgical system in response to surgeon movement, the surgical system responsive to the input systems to control movement of the surgical device (see [0029], where “In one embodiment, the remote operator 9 holds and moves the UID 14 to provide an input command to move a robot arm actuator 17 in the robotic system 1. The UID 14 may be communicatively coupled to the rest of the robotic system 1, e.g., via a console computer system 16. The UID 14 can generate spatial state signals corresponding to movement of the UID 14, e.g. position and orientation of the handheld housing of the UID, and the spatial state signals may be input signals to control a motion of the robot arm actuator 17.  In one embodiment, a console processor of the console computer system 16 receives the spatial state signals and generates the corresponding control signals. Based on these control signals, which control how the actuator 17 is energized to move a segment or link of the arm 4, the movement of a corresponding surgical tool that is attached to the arm may mimic the movement of the UID 14. Similarly, interaction between the remote operator 9 and the UID 14 can generate for example a grip control signal that causes a jaw of a grasper of the surgical tool 7 to close and grip the tissue of patient 6.”).
Regarding claim 37, Furest further discloses a user interface wherein the displayed surgical procedure information comprises surgical steps (submitted specification does not provide additional or specific description of surgical procedural steps. Submitted specification only mentioned surgical procedural information include steps, see [0017] of PGPUB of submitted specification. For the examination purposes the claim is interpreted as display surgical procedure steps. See Furest fig 4, where an endoscopic camera is providing video output of inside the patient. see also [0032], where “The monitor 142 may display various information associated with the surgical procedure (e.g., an endoscopic camera view of the surgical site, static images, GUIs, etc.) or surgical robotic system (e.g., status, system settings), or other suitable information in the form of 2D and 3D video, image data, text, graphical interfaces, warnings, controls, indicator lights, etc.”; See also [0044], where “For example, the GUI may display a display portion or display window 180 showing endoscopic image or other suitable surgical image data (e.g., from an endoscopic camera or other suitable surgical robotics camera placed inside the patient). The GUI may further include control panels or side panels 182 including one or more images or icons 184 related to one or more applications related to the surgical robotic system 1 (e.g., a timer application, an x-ray imaging tool, etc.). The control panel(s) 182 also can include other suitable information, such as one or more medical images (e.g., pre-operative images of patient tissue), patient data (e.g., name, medical record number, date of birth, various suitable notes, etc.), tool information (e.g., a left or right tool number, a left or right tool name, a left or right tool function, etc.). Other suitable GUIs or other display content may appear on the monitor without departing from the present disclosure.”).
Regarding claim 38, Furest further discloses a user interface wherein the displayed surgical procedure information comprises information concerning instruments in use in a surgical procedure (see fig 4, where instrument in use is displayed. see also [0031], where “The robotic system 1 may provide video output to one or more displays, including displays within the operating room as well as remote displays that are accessible via the Internet or other networks (e.g., the robotic system 1 can include one or more endoscopic cameras that provide video output or other suitable image data to the displays).”; see also[0032], where “The monitor 142 may display various information associated with the surgical procedure (e.g., an endoscopic camera view of the surgical site, static images, GUIs, etc.) or surgical robotic system (e.g., status, system settings), or other suitable information in the form of 2D and 3D video, image data, text, graphical interfaces, warnings, controls, indicator lights, etc.”; See also [0044], where “The control panel(s) 182 also can include other suitable information…tool information (e.g., a left or right tool number, a left or right tool name, a left or right tool function, etc.).”).
Regarding claim 40, Furest further discloses a user interface where the user interface is manually-manipulatable by the operator to generate user input to the system (see [0029], where “In one embodiment, the remote operator 9 holds and moves the UID 14 to provide an input command to move a robot arm actuator 17 in the robotic system 1.”).
Regarding claim 41, Furest further discloses a user interface where the user input includes at least one image sensor positioned to detect movements of an operator's hand or an object held by the operator's hand behind the monitor (see [0041], where “As shown in FIG. 4, in some variations, the first sensor assembly 144 can include one or more sensors 200. The sensors 200 can include a stereo camera(s), an infrared camera(s), or other suitable camera(s) 202 that does not filter infrared light. In one embodiment, the camera(s) 202 can include one Intel® Real Sense Camera as provided by Intel Corp. of Santa Clara, Calif. The sensors 200 additionally or alternatively can include other types of cameras, e.g., color cameras, or other suitable sensing devices, without departing from the scope of the present disclosure. Signals or output information from the first sensor assembly 144 can be received and processed, e.g., by a controller or processor in communication with the first sensor assembly 144, to facilitate or otherwise allow for detection and tracking of a head or eye position of a user. For example, the first sensor assembly 144 can be used for detecting and tracking an xyz position of a user's head, eye, or eyes, e.g., in relation to an origin or an original position, such that a position, e.g., a distance, of the user's head or eyes can be continuously determined in relation to the monitor 142.”).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0012116 (“Furest”), as applied to claim 35 above, and further in view of US 2019/0060602 (“Tran”). 
Regarding claim 36, Furest does not disclose the following limitation:
where the monitor and user input are positionable suspended above an operating room table.
However, Tran discloses a system where the monitor and user input are positionable suspended above an operating room table (see [0396], where “During the performance of the orthopaedic surgical procedure, a custom surgical plan may include one or more instructions that program or otherwise configure the HUD to display images of the individual surgical procedure steps which form the orthopaedic surgical procedure being performed.”; see also [0269], where “At step 502, the system 300 may receive input from the user. Such input may be information corresponding to what type of content the user is interested in viewing. The input may be provided through a physical keypad, which may be connected to the system 300 or a virtual keypad that the system 300 provides to the user. Alternatively, such input may also be provided by the user by touching or tapping options being provided to the user on a display interface. Such input may also be provided through voice.”).
Because both Furest and Tran are in the same field of endeavor of surgical system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Furest to incorporate the teachings of Tran by including the above feature, where the monitor and user input are positionable suspended above an operating room table, for providing clear visualization of surgical site to everybody involve in surgical procedure and controlling the surgical robot based on the displayed information.

Claim(s) 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0012116 (“Furest”), as applied to claim 35 above, and further in view of US 2015/0257716 (“Humphrys”). 
Regarding claim 39, Furest does not disclose the following limitation:
wherein the displayed surgical procedure information comprises patient vital signs.
However, Humphrys discloses a system wherein the displayed surgical procedure information comprises patient vital signs (see [0033], where “The display device 30 displays the visualization of the vital signs fishbone and other information in a step S104. The visualization defines and lays out the patient vital sign measurements. After taking a patient's vital sign measurement, the information is input into the one or more computer processors to be used to control the display device. In a step S106, the system receives the patient's vital sign measurements. As each vital sign measurement is received, the system classifies each input as the given type of vital sign measurement. The vital signs can be manually measured and input or electronically sensed and input or a combination thereof At step S108, the system checks if more vital signs are needed or entered. If so, the system checks for receipt of additional patient vital sign measurements at S106. If no additional vital signs are received or needed, the system displays the most recent vital signs or other medical information on the display at a step S110.”).
Because both Furest and Humphrys are in the same field of endeavor of surgical system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Furest to incorporate the teachings of Humphrys by including the above feature, wherein the displayed surgical procedure information comprises patient vital signs, for monitoring the patient’s well-being during surgical procedure.

Claim(s) 42-45 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0012116 (“Furest”), and further in view of US 2021/0352267 (“Healy”). 
Regarding claim 42, as best understood in view of indefiniteness rejection explained above, Furest discloses a user interface for a surgical system that robotically manipulates at least one surgical device (see fig 1, where surgical robotic system with a user interface is shown. see also fig 2, where a console (user interface) for use with surgical system is shown. See also [0026], where “Generally, a remote operator 9, such as a surgeon or other operator, may use the user console 2 to remotely manipulate the arms 4 or the attached surgical tools 7, e.g., teleoperation. The user console 2 may be located in the same operating room as the rest of the system 1, as shown in FIG. 1. In other environments, however, the user console 2 may be located in an adjacent or nearby room, or it may be at a remote location, e.g., in a different building, city, or country. The user console 2 may comprise a seat 10, foot-operated controls 13, one or more handheld user input devices, UID 14, and at least one user display 15 that is configured to display, for example, a view of the surgical site inside the patient 6. In the example user console 2, the remote operator 9 is sitting in the seat 10 and viewing the user display 15 while manipulating a foot-operated control 13 and a handheld UID 14 in order to remotely control the arms 4 and the surgical tools 7 (that are mounted on the distal ends of the arms 4.)”), the user interface comprising: 
a (see [0026], where “The user console 2 may comprise…at least one user display 15 that is configured to display, for example, a view of the surgical site inside the patient 6.”; see also [0032], where “The display system 140 includes an autostereoscopic, three-dimensional monitor or display 142 configured display three-dimensional (3D) or two-dimensional (2D) information to a user. The monitor 142 may display various information associated with the surgical procedure (e.g., an endoscopic camera view of the surgical site, static images, GUIs, etc.) or surgical robotic system (e.g., status, system settings), or other suitable information in the form of 2D and 3D video, image data, text, graphical interfaces, warnings, controls, indicator lights, etc.”; See also [0044], where “An example of a graphical user interface (GUI) to be displayed on the monitor 142 is shown in FIG. 4. For example, the GUI may display a display portion or display window 180 showing endoscopic image or other suitable surgical image data (e.g., from an endoscopic camera or other suitable surgical robotics camera placed inside the patient). The GUI may further include control panels or side panels 182 including one or more images or icons 184 related to one or more applications related to the surgical robotic system 1 (e.g., a timer application, an x-ray imaging tool, etc.). The control panel(s) 182 also can include other suitable information, such as one or more medical images (e.g., pre-operative images of patient tissue), patient data (e.g., name, medical record number, date of birth, various suitable notes, etc.), tool information (e.g., a left or right tool number, a left or right tool name, a left or right tool function, etc.). Other suitable GUIs or other display content may appear on the monitor without departing from the present disclosure. Various user interactions (e.g., the user's gaze or eye or head movements) also may cause changes to the displayed content type”; see also [0041]); 
a surgeon console including a user input device operable to generate input signals to the surgical system in response to surgeon movement, the surgical system responsive to the input systems to control movement of the surgical device (See [0026], where “The user console 2 may comprise a seat 10, foot-operated controls 13, one or more handheld user input devices, UID 14”; see also [0029], where “In one embodiment, the remote operator 9 holds and moves the UID 14 to provide an input command to move a robot arm actuator 17 in the robotic system 1. The UID 14 may be communicatively coupled to the rest of the robotic system 1, e.g., via a console computer system 16. The UID 14 can generate spatial state signals corresponding to movement of the UID 14, e.g. position and orientation of the handheld housing of the UID, and the spatial state signals may be input signals to control a motion of the robot arm actuator 17.  In one embodiment, a console processor of the console computer system 16 receives the spatial state signals and generates the corresponding control signals. Based on these control signals, which control how the actuator 17 is energized to move a segment or link of the arm 4, the movement of a corresponding surgical tool that is attached to the arm may mimic the movement of the UID 14. Similarly, interaction between the remote operator 9 and the UID 14 can generate for example a grip control signal that causes a jaw of a grasper of the surgical tool 7 to close and grip the tissue of patient 6.”).
Furest does not disclose the following limitation:
a head mounted display.
However, Healy discloses a surgical system comprising a head mounted display (see fig 13, where a head mounted XR display device is shown. see also [0101], where “In some embodiments, the XR headset controller is configured to display in a region of the see-through display screen aligned with a first laterally extending band 1310 of the opacity filter 1308 at least one of: 2D Axial, Sagittal, and/or Coronal view images of patient anatomy; a planned and/or currently tracked surgical tool pose; graphical model of surgical implant location; video from a medical instrument; and user selectable menu items triggering operations controlling medical equipment. The XR headset controller is further configured to display in another region of the see-through display screen that is aligned with a second laterally extending band 1312 of the opacity filter 1308 at least one of: a 3D graphical model of the anatomical structure and surgical planning information; 3D graphical model of a surgical instrument; animated 3D graphical model of a surgical instrument displayed with a pose relative to a graphical model of the anatomical structure that is modified to track in real-time measured poses of the surgical instrument relative to the anatomical structure;”).
Because both Furest and Healy are in the same field of endeavor of surgical system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Furest to incorporate the teachings of Healy by including the above feature, a head mounted display, for providing ergonomic surgical control system.
Regarding claim 43, as best understood in view of indefiniteness rejection explained above, Furest further discloses a user interface wherein the surgeon console includes a monitor (see [0026], where “The user console 2 may comprise…at least one user display 15 that is configured to display, for example, a view of the surgical site inside the patient 6.”), the (see [0032], where “The display system 140 includes an autostereoscopic, three-dimensional monitor or display 142 configured display three-dimensional (3D) or two-dimensional (2D) information to a user. The monitor 142 may display various information associated with the surgical procedure (e.g., an endoscopic camera view of the surgical site, static images, GUIs, etc.) or surgical robotic system (e.g., status, system settings), or other suitable information in the form of 2D and 3D video, image data, text, graphical interfaces, warnings, controls, indicator lights, etc.”; See also [0044], where “An example of a graphical user interface (GUI) to be displayed on the monitor 142 is shown in FIG. 4. For example, the GUI may display a display portion or display window 180 showing endoscopic image or other suitable surgical image data (e.g., from an endoscopic camera or other suitable surgical robotics camera placed inside the patient). The GUI may further include control panels or side panels 182 including one or more images or icons 184 related to one or more applications related to the surgical robotic system 1 (e.g., a timer application, an x-ray imaging tool, etc.). The control panel(s) 182 also can include other suitable information, such as one or more medical images (e.g., pre-operative images of patient tissue), patient data (e.g., name, medical record number, date of birth, various suitable notes, etc.), tool information (e.g., a left or right tool number, a left or right tool name, a left or right tool function, etc.). Other suitable GUIs or other display content may appear on the monitor without departing from the present disclosure. Various user interactions (e.g., the user's gaze or eye or head movements) also may cause changes to the displayed content type”; see also [0041]).
Furest does not disclose the following limitation:
a head mounted display.
However, Healy further discloses a surgical system comprising a head mounted display (see fig 13, where a head mounted XR display device is shown. see also [0101], where “In some embodiments, the XR headset controller is configured to display in a region of the see-through display screen aligned with a first laterally extending band 1310 of the opacity filter 1308 at least one of: 2D Axial, Sagittal, and/or Coronal view images of patient anatomy; a planned and/or currently tracked surgical tool pose; graphical model of surgical implant location; video from a medical instrument; and user selectable menu items triggering operations controlling medical equipment. The XR headset controller is further configured to display in another region of the see-through display screen that is aligned with a second laterally extending band 1312 of the opacity filter 1308 at least one of: a 3D graphical model of the anatomical structure and surgical planning information; 3D graphical model of a surgical instrument; animated 3D graphical model of a surgical instrument displayed with a pose relative to a graphical model of the anatomical structure that is modified to track in real-time measured poses of the surgical instrument relative to the anatomical structure;”).
Because both Furest and Healy are in the same field of endeavor of surgical system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Furest to incorporate the teachings of Healy by including the above feature, a head mounted display, for providing ergonomic surgical control system.
Regarding claim 44, Furest further discloses a user interface wherein the surgeon console includes a support (see fig 2, where 150 is the support assembly for monitor. See also [0034]) and wherein the (per submitted specification, the display is mounted at eye level on the surgeon console to see the images, see [0022] of PGPUB of submitted specification. see Furest fig 2, where the monitor, 142 is mounted to the support assembly, 150).
Furest does not disclose the following limitation:
a head mounted display.
However, Healy further discloses a surgical system comprising a head mounted display (see fig 13, where a head mounted XR display device is shown. see also [0101], where “In some embodiments, the XR headset controller is configured to display in a region of the see-through display screen aligned with a first laterally extending band 1310 of the opacity filter 1308 at least one of: 2D Axial, Sagittal, and/or Coronal view images of patient anatomy; a planned and/or currently tracked surgical tool pose; graphical model of surgical implant location; video from a medical instrument; and user selectable menu items triggering operations controlling medical equipment. The XR headset controller is further configured to display in another region of the see-through display screen that is aligned with a second laterally extending band 1312 of the opacity filter 1308 at least one of: a 3D graphical model of the anatomical structure and surgical planning information; 3D graphical model of a surgical instrument; animated 3D graphical model of a surgical instrument displayed with a pose relative to a graphical model of the anatomical structure that is modified to track in real-time measured poses of the surgical instrument relative to the anatomical structure;”).
Because both Furest and Healy are in the same field of endeavor of surgical system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Furest to incorporate the teachings of Healy by including the above feature, a head mounted display, for providing ergonomic surgical control system.
Regarding claim 45, Furest further discloses a user interface wherein the (see fig 2, where the monitor/display is mounted to the support for use by the operator).
Furest does not disclose the following limitation:
wherein the head mounted display is removable…for mobile use by the operator.
However, Healy further discloses a surgical system comprising a head mounted display is removeable…for mobile use by the operator (see fig 13, where a head mounted XR display device for mobile use by the operator is shown. As the head mounted display is portable so the head mounted display is removeable.).
Furest discloses a system wherein a display/monitor is mounted/attached with a support/frame for use by the operator (see citation above). Furest does not disclose the mounted/attached display with the support/frame is a head mounted display. However, Healy discloses a portable head mounted display (see citation above). So, it would be obvious to attach the head mounted display disclosed by Healy with the support/frame by using the system disclosed by Furest and use the head mounted display based on the need.
Because both Furest and Healy are in the same field of endeavor of surgical system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Furest to incorporate the teachings of Healy by including the above feature, a head mounted display is removable…for mobile use by the operator, for providing ergonomic surgical control system.

Claim(s) 46-48 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0012116 (“Furest”), and further in view of US 2021/0352267 (“Healy”), as applied to claim 42 above, and further in view of US 2019/0088162 (“Meglan”). 
Regarding claim 46, Furest further discloses a user interface where the system is configured to track motion of the (see [0029], where “The UID 14 can generate spatial state signals corresponding to movement of the UID 14, e.g. position and orientation of the handheld housing of the UID, and the spatial state signals may be input signals to control a motion of the robot arm actuator 17. The robotic system 1 may use control signals derived from the spatial state signals, to control proportional motion of the actuator 17.”).
Furest in view of Healy does not disclose the following limitation:
where the system is configured to track motion of the head mounted display.
However, Meglan discloses a system where the system is configured to track motion of the head mounted display (see [0075], where “The VR interface device is able to track movements of the user's head and other appendages, and based on such movements, may update the displayed view of the virtual surgical robot and determine whether a particular movement corresponds to an interaction with the virtual surgical robot.”; see also [0079]).
Because Furest, Healy and Meglan are in the same field of endeavor of surgical system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Furest in view of Healy to incorporate the teachings of Meglan by including the above feature, where the system is configured to track motion of the head mounted display, for providing handsfree control instruction to surgical system.
Regarding claim 47, Furest further discloses a user interface wherein the system is configured to direct a change of a view of the at least one camera (see [0014], where “For example, a user can focus their gaze on the images or icons shown the control or side panels to trigger application interactions (e.g., to start and stop a timer application, initiate or control an x-ray viewing tool, enlarge a view, or to initiate or control other suitable applications).”; see also [0042], where “In addition, in some variations, the second sensor assembly 146 includes one or more sensors 210, such as one or more cameras 212, and one or more strobes or strobe lights 214, e.g., that flash light to facilitate detection and tracking of a gaze of a user by the camera(s) 212. The gaze of the user is detected based on a position or a movement of at least one iris of the user's eyes and includes an area or point at which the user is looking or substantially focused (e.g., an area or point on the monitor or an area or point off/away from the monitor)…The camera 212 includes a high-speed camera that is configured to capture the illuminated (e.g., by the strobes 214) and unilluminated irises of the user (e.g., such that the processor receiving and processing output data from the camera 212 can detect and track a user's irises to determine a point or area at which the user is looking or substantially focused on).”; based on user’s eyes movement a point or area is determined for focusing. So, change of a view of the camera is directed.).
Regarding claim 48, Furest in view of Healy does not disclose the following limitation:
wherein the system is configured to direct a change of an imaging mode of the at least one camera.
However, Meglan discloses a system wherein the system is configured to direct a change of an imaging mode of the at least one camera (per submitted specification, movement of the headset is used to change the user viewpoint, see [0029] of PGPUB of submitted specification. Per submitted specification, change of an image mode is change of a viewpoint. see Meglan [0075], where “The VR interface device is able to track movements of the user's head and other appendages, and based on such movements, may update the displayed view of the virtual surgical robot and determine whether a particular movement corresponds to an interaction with the virtual surgical robot.”; based on the movement of the user the displayed view is updated. User viewpoint is changed based on movement of the headset.).
Because Furest, Healy and Meglan are in the same field of endeavor of surgical system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Furest in view of Healy to incorporate the teachings of Meglan by including the above feature, wherein the system is configured to direct a change of an imaging mode of the at least one camera, for providing different viewpoints by controlling the surgical system via handsfree.

Claim(s) 49 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 2020/0012116 (“Furest”), and further in view of US 2021/0352267 (“Healy”), as applied to claim 42 above, and further in view of US 2022/0011595 (“Jenkins”). 
Regarding claim 49, Furest in view of Healy does not disclose the following limitation:
wherein the system is configured to direct movement within a stitched image view.
However, Jenkins discloses a system wherein the system is configured to direct movement within a stitched image view (see [0058], where “Adjustment module 218 generates an image frame based on the determined locations of the pupils. In some embodiments, this sends a discrete image to the display such that will tile subimages together thus a coherent stitched image will appear on the back of the retina.”; see also [0067], where “ Content generated by the processor based on an application may be in response to inputs received from the user via movement of display device 205 or input interface 240.”; see also [0049], where “Thus, display device 205 operate as a virtual reality (VR) device, an AR device, as glasses ”).
Because Furest, Healy and Jenkins are in the same field of endeavor of display system. Thus, before the effective filling date of the claimed invention, it would have been obvious to one of ordinary skill in the art to have modified Furest in view of Healy to incorporate the teachings of Jenkins by including the above feature, wherein the system is configured to direct movement within a stitched image view, for providing instruction to surgical robot by analyzing/viewing overall situation of the surgical site.
Examiner Note
List of references not being used on the current rejection but relevant to current invention:
US 2021/0169578 (“Calloway”) discloses a surgical system that include an AR headset.
US 2018/0185100 (“Weinstein”) discloses a surgical system with mixed reality visualization. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOHANA TANJU KHAYER whose telephone number is (408)918-7597.  The examiner can normally be reached on Monday - Thursday, 7 am-5.30 pm, PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abby Lin can be reached on 571-270-3976.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SOHANA TANJU KHAYER/Examiner, Art Unit 3664